DETAILED ACTION
In response to communications filed 05/28/2020 & 07/31/2020.
Claims 1-30 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/31/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-13, 15-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US 2014/0269454 A1) in view of Pantelias (US 2014/0241377 A1) hereinafter “Papasakellariou” and “Pantelias” respectively.

Regarding claim 1, Papasakellariou teaches A method of wireless communications (Papasakellariou: paragraphs 0005, 0035 & Fig. 1, wireless communication network) at a user equipment (UE) (Papasakellariou: paragraphs 0005, 0036-0037 & Fig. 1, user equipment (UE)) comprising:
receiving, from a base station (Papasakellariou: paragraphs 0005, 0036-0037 & Fig. 1, base station), an uplink grant identifying uplink data channel resources identified by the base station as available for the UE (Papasakellariou: paragraphs 0005, 0036-0037, base station transmits to the UE first signaling indicating a first TDD UL-DL configuration) and a first uplink configuration (Papasakellariou: paragraphs 0005, 0036-0037, first  Time Division Duplexing (TDD) UpLink-DownLink (UL-DL) configuration) for using the identified uplink data channel resources (Papasakellariou: paragraphs 0005, 0036-0037, said first TDD UL-DL configuration), the identified uplink data channel resources comprising one or more granted transmission intervals (Papasakellariou: paragraph 0005, each TDD UL-DL comprises a time period of UL subframes) for one or more channels of a shared radio frequency spectrum band (Papasakellariou: paragraph 0037 & Fig. 1, wireless broadband access to network for user equipments within coverage areas of base station);
determining, by the UE (Papasakellariou: paragraphs 0005, 0036-0037 & Fig. 1, said UE), one or more parameters for a second uplink configuration for using the identified uplink data channel resources for an uplink data message (Papasakellariou: paragraphs 0094-0097 & Figs. 9-10, UE determines transmission power from second configuration parameters including second set of parameters associated with a second UL power control), the determined one or more parameters different from a corresponding one or more parameters of the first uplink configuration (Papasakellariou: paragraphs 0094-0097 & Figs. 9-10, second configuration information including second set of parameters associated with a second UL power control thus teaching different configurations than the first UL configurations); and
transmitting, in an uplink transmission, using at least a first portion of the identified uplink data channel resources,  the uplink message according to the second uplink configuration (Papasakellariou: paragraphs 0094-0097 & Figs. 9-10, indication for the UE to use the second set of values or parameters in a PUSCH transmission).  
Papasakellariou fails to explicitly teach transmitting, in the uplink transmission using a second portion of the identified uplink data channel resources, an uplink descriptor channel indicating the determined one or more parameters of the second uplink configuration that are different from the corresponding one or more parameters of the first uplink configuration.  However, Pantelias from an analogous art teaches transmitting a message or UCD between communication devices that indicates one or more request opportunity parameters (Pantelias: paragraph 0044 

Regarding claim 2, Papasakellariou-Pantelias teaches the respective claim(s) as presented above and further suggests wherein the uplink descriptor channel comprises an indication of whether uplink control information (UCI) from the UE is present in the data message or the uplink descriptor channel (Pantelias: paragraph 0066, updated or changed parameters in the UCD message, thus teaching an indication of parameters present).  Examiner recites same reasoning to combine the UCD of Pantelias with Papasakellariou as provided in independent claim 1 above.

Regarding claim 3, Papasakellariou-Pantelias teaches the respective claim(s) as presented above and further suggests wherein the uplink descriptor channel comprises an indication of a format of UCI present in the data message or the uplink descriptor channel (Pantelias: paragraph 0045, transmission request based on format information).  Examiner recites same reasoning to combine the UCD of Pantelias with Papasakellariou as provided in independent claim 1 above.

Regarding claim 4, Papasakellariou-Pantelias teaches the respective claim(s) as presented above and further suggests rate matching the UCI around the uplink descriptor channel prior to transmitting the descriptor channel (Pantelias: paragraph 0045, transmission request based on data rate).  Examiner recites same reasoning to combine the UCD of Pantelias with Papasakellariou as provided in independent claim 1 above.

Regarding claim 5, Papasakellariou-Pantelias teaches the respective claim(s) as presented above and further suggests rate matching the uplink data around the uplink descriptor channel and the UCI prior to transmitting the uplink data message  (Pantelias: paragraph 0045, transmission request based on data rate).  Examiner recites same reasoning to combine the UCD of Pantelias with Papasakellariou as provided in independent claim 1 above.

Regarding claim 6, Papasakellariou-Pantelias teaches the respective claim(s) as presented above and further suggests configuring the UCI to be transmitted with a same rank as the uplink data message, a same precoding matrix indicator (PMI) as the uplink data message, a same modulation order as the uplink data message, or a combination thereof (Pantelias: paragraph 0045, device 110 may generate the transmission request based on a particular modulation coding set (MCS)).  Examiner recites same reasoning to combine the UCD of Pantelias with Papasakellariou as provided in independent claim 1 above.

Regarding claim 7, Papasakellariou-Pantelias teaches the respective claim(s) as presented above and further suggests wherein the uplink descriptor channel comprises an indication that the uplink data message or the uplink descriptor channel spans a number of transmission intervals that is different from a number of the granted transmission intervals (Pantelias: paragraph 0066, updated request opportunity parameters comprising different frames).  Examiner recites same reasoning to combine the UCD of Pantelias with Papasakellariou as provided in independent claim 1 above.

Regarding claim 8. The method of claim 1, wherein the uplink descriptor channel comprises an indication that the UE employs a modulation and coding scheme (MCS) that is different from an MCS included in the uplink grant (Papasakellariou: paragraph 0133, modulation and coding scheme used for transmission).  Examiner recites same reasoning to combine the UCD of Pantelias with Papasakellariou as provided in independent claim 1 above.

Regarding claim 9, Papasakellariou-Pantelias teaches the respective claim(s) as presented above and further suggests wherein the uplink descriptor channel comprises an indication that the uplink descriptor channel or the uplink data message comprises a number of channels that is different from a number of channels of the one or more channels of the identified uplink data channel resources (Papasakellariou: paragraph 0128, transmission of various channels in different sets of transmission time intervals).  Examiner recites same reasoning to combine the UCD of Pantelias with Papasakellariou as provided in independent claim 1 above.

Regarding claim 10, Papasakellariou-Pantelias teaches the respective claim(s) as presented above and further suggests wherein the identified uplink data channel resources comprise a plurality of channels of the shared radio frequency spectrum band, and the uplink descriptor channel is spread across one or more of the plurality of channels (Papasakellariou: paragraph 0037 & Fig. 1, wireless broadband access to network for user equipments within coverage areas of base station).  Examiner recites same reasoning to combine the UCD of Pantelias with Papasakellariou as provided in independent claim 1 above.

Regarding claim 11, Papasakellariou-Pantelias teaches the respective claim(s) as presented above and further suggests wherein the uplink descriptor channel is transmitted by the UE in a predetermined portion of the identified uplink data channel resources (Pantelias: paragraph 0045, device 110 generates and transmits a .  Examiner recites same reasoning to combine the UCD of Pantelias with Papasakellariou as provided in independent claim 1 above.

Regarding claim 12, Papasakellariou-Pantelias teaches the respective claim(s) as presented above and further suggests wherein the predetermined portion comprises a beginning portion of the identified uplink data channel resources (Papasakellariou: paragraph 0005, UE transmits according to the first UL PC process if the UL SF is in the first set of SFs or with a power determined according to the second UL PC process if the UL SF is in the second set of SFs).

Regarding claim 13, Papasakellariou-Pantelias teaches the respective claim(s) as presented above and further suggests configuring the uplink descriptor channel to be transmitted with a same rank as the uplink data message, a same precoding matrix indicator (PMI) as the uplink data message, a same modulation order as the uplink data message, or a combination thereof (Pantelias: paragraph 0045, device 110 may generate the transmission request based on a particular modulation coding set (MCS), data rate, frame format, frame size, coding type, compliance with one or more communication protocols, etc.).  Examiner recites same reasoning to combine the UCD of Pantelias with Papasakellariou as provided in independent claim 1 above.

Regarding claim 15, Papasakellariou teaches A method of wireless communication (Papasakellariou: paragraphs 0005, 0035 & Fig. 1, wireless communication network) comprising:
allocating uplink data channel resources (Papasakellariou: paragraphs 0005, 0036-0037, base station transmits to the UE first signaling indicating a first TDD UL-DL configuration) for a user equipment (UE) (Papasakellariou: paragraphs 0005, 0036-0037 & Fig. 1, user equipment (UE)), the allocated uplink data channel resources comprising one or more granted transmission intervals(Papasakellariou: paragraph 0005, each TDD UL-DL comprises a time period of UL subframes) for one or more channels of a shared radio frequency spectrum band (Papasakellariou: paragraph 0037 & Fig. 1, wireless broadband access to network for user equipments within coverage areas of base station);
transmitting an uplink grant identifying the allocated uplink data channel resources and a first uplink configuration for using the allocated uplink data channel resources (Papasakellariou: paragraphs 0005, 0036-0037, first Time Division Duplexing (TDD) UpLink-DownLink (UL-DL) configuration); and
receiving an uplink data message from the UE in an uplink transmission over a first portion of the allocated uplink data channel resources according to a second uplink configuration (Papasakellariou: paragraphs 0094-0097 & Figs. 9-10, indication for the UE to use the second set of values or parameters in a PUSCH transmission); and 
one or more parameters of a second uplink configuration that are different from a corresponding one or more parameters of the first uplink configuration for using the allocated uplink data channel resources for the uplink data message (Papasakellariou: paragraphs 0094-0097 & Figs. 9-10, second configuration information including second set of parameters associated with a second UL power control thus teaching different configurations than the first UL configurations).  
Papasakellariou fails to explicitly teach receiving, in the uplink transmission over a second portion of the identified uplink data channel resources, an uplink descriptor channel indicating the one or more parameters of the second uplink configuration that are different from the parameters of the first uplink configuration.  However, Pantelias from an analogous art teaches transmitting a message or UCD between communication devices that indicates one or more request opportunity parameters (Pantelias: paragraph 0044 & Fig. 3C) and additionally teaches parameters may be modified or updated via an upstream (US) channel descriptor (UCD) that updates such parameters such that any one or more parameters are changeable via a UCD change.  For example, request opportunity parameters are communicated in an upstream (US) channel descriptor (UCD) transmitted from one communication device to another (Pantelias: paragraph 0066).  Thus, Pantelias similarly teaches a first communication device transmitting an upstream channel descriptor to a second communication device in an uplink transmission indicating changed parameters from initial opportunity parameters.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of providing a UCD message with additional or changed parameters as suggested in Pantelias with Papasakellariou for the base station to adjust parameters and/or configurations to ensure optimal allocation of available resources

Regarding claim 16, Papasakellariou-Pantelias teaches the respective claim(s) as presented above and further suggests wherein the uplink descriptor channel comprises an indication of whether uplink control information (UCI) from the UE is present in the uplink data message (Pantelias: paragraph 0066, updated or changed parameters in the UCD message, thus teaching an indication of parameters present).  Examiner recites same reasoning to combine the UCD of Pantelias with Papasakellariou as provided in independent claim 15 above.

Regarding claim 17, Papasakellariou-Pantelias teaches the respective claim(s) as presented above and further suggests transmitting a downlink grant identifying downlink information for the UE (Papasakellariou: paragraphs 0005, 0036-0037, first  Time Division Duplexing (TDD) UpLink-DownLink (UL-DL) configuration); and
determining that the downlink grant was not received by the UE based at least in part on the uplink descriptor channel indicating that no UCI is present (Pantelias: paragraph 0032, receipt of the grant to the transmission request).  Examiner recites same reasoning to combine the UCD of Pantelias with Papasakellariou as provided in independent claim 15 above.

Regarding claim 18, Papasakellariou-Pantelias teaches the respective claim(s) as presented above and further suggests wherein the uplink descriptor channel comprises an indication that the uplink data message or the uplink descriptor channel is being transmitted over a number of transmission intervals that is different from a number of the one or more granted transmission intervals (Pantelias: paragraph 0066, updated request opportunity parameters comprising different frames).  Examiner recites same reasoning to combine the UCD of Pantelias with Papasakellariou as provided in independent claim 15 above.

Regarding claim 19, Papasakellariou-Pantelias teaches the respective claim(s) as presented above and further suggests reallocating a portion of the number of the granted transmission intervals for the one or more channels of the shared radio frequency spectrum band to subsequent transmissions based at least in part on the indication that the uplink data message or the uplink descriptor channel has been transmitted over the number of transmission intervals that is different from the number of the one or more granted transmission intervals (Pantelias: paragraph 0066, updated or changed parameters in the UCD message).  Examiner recites same reasoning to combine the UCD of Pantelias with Papasakellariou as provided in independent claim 15 above.

Regarding claim 20, Papasakellariou-Pantelias teaches the respective claim(s) as presented above and further suggests wherein the uplink grant comprises an indicator of a modulation and coding scheme (MCS), and wherein the uplink descriptor channel comprises an indication that the uplink data message or the uplink descriptor channel is transmitted with an MCS that is different from the MCS indicated by the uplink grant (Papasakellariou: paragraph 0133, modulation and .  Examiner recites same reasoning to combine the UCD of Pantelias with Papasakellariou as provided in independent claim 15 above.

Regarding claim 21, Papasakellariou-Pantelias teaches the respective claim(s) as presented above and further suggests wherein the uplink grant comprises a number of granted channels, and wherein the uplink descriptor channel comprises an indication that the uplink data message or uplink descriptor channel is being transmitted over a number of channels that is different from the number of granted channels (Papasakellariou: paragraph 0128, transmission of various channels in different sets of transmission time intervals).  Examiner recites same reasoning to combine the UCD of Pantelias with Papasakellariou as provided in independent claim 15 above.

Regarding claim 22, Papasakellariou-Pantelias teaches the respective claim(s) as presented above and further suggests decoding the uplink descriptor channel from a predetermined portion of the received uplink data message (Papasakellariou: paragraph 0005, UE transmits according to the first UL PC process if the UL SF is in the first set of SFs or with a power determined according to the second UL PC process if the UL SF is in the second set of SFs).  Examiner recites same reasoning to combine the UCD of Pantelias with Papasakellariou as provided in independent claim 15 above.

Regarding claim 23, Papasakellariou-Pantelias teaches the respective claim(s) as presented above and further suggests decoding at least a portion of the received uplink data message based at least in part on the uplink descriptor channel (Papasakellariou: paragraph 0005, UE transmits according to the first UL PC process if the UL SF is in the first set of SFs or with a power determined according to the second UL PC process if the UL SF is in the second set of SFs).  Examiner recites same reasoning to combine the UCD of Pantelias with Papasakellariou as provided in independent claim 15 above.

Regarding claim 24, Papasakellariou teaches An apparatus for wireless communication (Papasakellariou: paragraphs 0005, 0035 & Fig. 1, wireless communication network) by a user equipment (UE) (Papasakellariou: paragraphs 0005, 0036-0037 & Figs. 1-2, user equipment (UE)), comprising:
a processor (Papasakellariou: paragraph 0042 & Fig. 2, main processor);
memory in communication with the processor (Papasakellariou: paragraph 0045 & Fig. 2, memory); and
instructions stored in the memory and operable, when executed by the processor (Papasakellariou: paragraph 0045 & Fig. 2, processors or other processing devices and can execute the basic OS program 261 stored in the memory 260 in order to control the overall operation of the UE), to cause the apparatus to:
receive, from a base station (Papasakellariou: paragraphs 0005, 0036-0037 & Fig. 1, base station), an uplink grant identifying uplink data channel resources identified by the base station as available for the UE (Papasakellariou: paragraphs  and a first uplink configuration (Papasakellariou: paragraphs 0005, 0036-0037, first  Time Division Duplexing (TDD) UpLink-DownLink (UL-DL) configuration) for using the identified uplink data channel resources (Papasakellariou: paragraphs 0005, 0036-0037, base station transmits to the UE first signaling indicating a first TDD UL-DL configuration), the identified uplink data channel resources comprising one or more granted transmission intervals (Papasakellariou: paragraph 0005, each TDD UL-DL comprises a time period of UL subframes) for one or more channels of a shared radio frequency spectrum band (Papasakellariou: paragraph 0037 & Fig. 1, wireless broadband access to network for user equipments within coverage areas of base station);
determine, by the UE (Papasakellariou: paragraphs 0005, 0036-0037 & Fig. 1, said UE) one or more parameters for a second uplink configuration for using the identified uplink resources for an uplink data message (Papasakellariou: paragraphs 0094-0097 & Figs. 9-10, UE determines transmission power from second configuration parameters including second set of parameters associated with a second UL power control), the determined one or more parameters different from a corresponding one or more parameters of the first uplink configuration (Papasakellariou: paragraphs 0094-0097 & Figs. 9-10, second configuration information including second set of parameters associated with a second UL power control thus teaching different configurations than the first UL configurations); and
transmit, in an uplink transmission using a first a portion of the identified uplink data channel resources according to the second uplink configuration .  
Papasakellariou fails to explicitly teach transmitting, in the uplink transmission using a second portion of the identified uplink data channel resources, an uplink descriptor channel indicating the one or more parameters of the second uplink configuration that are different from the parameters of the first uplink configuration.  However, Pantelias from an analogous art teaches transmitting a message or UCD between communication devices that indicates one or more request opportunity parameters (Pantelias: paragraph 0044 & Fig. 3C) and additionally teaches parameters may be modified or updated via an upstream (US) channel descriptor (UCD) that updates such parameters such that any one or more parameters are changeable via a UCD change.  For example, request opportunity parameters are communicated in an upstream (US) channel descriptor (UCD) transmitted from one communication device to another (Pantelias: paragraph 0066).  Thus, Pantelias similarly teaches a first communication device transmitting an upstream channel descriptor to a second communication device in an uplink transmission indicating changed parameters from initial opportunity parameters.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of providing a UCD message with additional or changed parameters as suggested in Pantelias with Papasakellariou for the base station to adjust parameters and/or configurations to ensure optimal allocation of available resources

Regarding claim 25, Papasakellariou-Pantelias teaches the respective claim(s) as presented above and further suggests wherein the uplink descriptor channel comprises an indication of whether uplink control information (UCI) from the UE is present in the uplink data message or uplink descriptor channel (Pantelias: paragraph 0066, updated or changed parameters in the UCD message, thus teaching an indication of parameters present).  Examiner recites same reasoning to combine the UCD of Pantelias with Papasakellariou as provided in independent claim 24 above.

Regarding claim 26, Papasakellariou-Pantelias teaches the respective claim(s) as presented above and further suggests wherein the instructions are operable, when executed by the processor, to cause the apparatus to:
configure the uplink descriptor channel to be transmitted with a same rank as the uplink data message, a same precoding matrix indicator (PMI) as the uplink data message, a same modulation order as the uplink data message, or a combination thereof (Pantelias: paragraph 0045, device 110 may generate the transmission request based on a particular modulation coding set (MCS)).  Examiner recites same reasoning to combine the UCD of Pantelias with Papasakellariou as provided in independent claim 24 above.

Regarding claim 28, Papasakellariou teaches An apparatus (Papasakellariou: paragraphs 0005, 0036-0037 & Fig. 1, base station) for wireless communication (Papasakellariou: paragraphs 0005, 0035 & Fig. 1, wireless communication network) comprising:
a processor (Papasakellariou: paragraph 0052 & Fig. 3, controller/processor);
memory in communication with the processor (Papasakellariou: paragraph 0052 & Fig. 3, memory 330); and
instructions stored in the memory and operable, when executed by the processor (Papasakellariou: paragraph 0056, controller/processor 325 capable of executing programs and other processes resident in the memory), to cause the apparatus to:
allocate uplink data channel resources (Papasakellariou: paragraphs 0005, 0036-0037, base station transmits to the UE first signaling indicating a first TDD UL-DL configuration) for a user equipment (UE) (Papasakellariou: paragraphs 0005, 0036-0037 & Fig. 1, user equipment (UE)), the allocated uplink data channel resources comprising one or more granted transmission intervals(Papasakellariou: paragraph 0005, each TDD UL-DL comprises a time period of UL subframes for one or more channels of a shared radio frequency spectrum band (Papasakellariou: paragraph 0037 & Fig. 1, wireless broadband access to network for user equipments within coverage areas of base station);
transmit an uplink grant identifying the allocated uplink data channel resources and a first uplink configuration for using the allocated uplink data channel resources (Papasakellariou: paragraphs 0005, 0036-0037, first Time Division Duplexing (TDD) UpLink-DownLink (UL-DL) configuration); and
receive an uplink data message from the UE in an uplink transmission over a first portion of the allocated uplink data channel resources according to a second uplink configuration (Papasakellariou: paragraphs 0094-0097 & Figs. 9-10, ; and
one or more parameters of the second uplink configuration that are different from a corresponding one or more parameters of the first uplink configuration for using the allocated uplink data channel resources for the uplink data message (Papasakellariou: paragraphs 0094-0097 & Figs. 9-10, second configuration information including second set of parameters associated with a second UL power control thus teaching different configurations than the first UL configurations).  
Papasakellariou fails to explicitly teach receive, in the uplink transmission over a second portion of the identified uplink data channel resources, an uplink descriptor channel indicating the one or more parameters of the second uplink configuration that are different from the parameters of the first uplink configuration .  However, Pantelias from an analogous art teaches transmitting a message or UCD between communication devices that indicates one or more request opportunity parameters (Pantelias: paragraph 0044 & Fig. 3C) and additionally teaches parameters may be modified or updated via an upstream (US) channel descriptor (UCD) that updates such parameters such that any one or more parameters are changeable via a UCD change.  For example, request opportunity parameters are communicated in an upstream (US) channel descriptor (UCD) transmitted from one communication device to another (Pantelias: paragraph 0066).  Thus, Pantelias similarly teaches a first communication device transmitting an upstream channel descriptor to a second communication device in an uplink transmission indicating changed parameters from initial opportunity parameters.  Therefore, it would have been obvious to one of ordinary 
  
Regarding claim 29, Papasakellariou-Pantelias teaches the respective claim(s) as presented above and further suggests wherein the uplink descriptor channel comprises an indication of whether uplink control information (UCI) from the UE is present in the uplink data message or the uplink descriptor, or an indication that the uplink t data message or the uplink descriptor spans a number of transmission intervals that is different from a number of the granted transmission intervals (Pantelias: paragraph 0066, updated or changed parameters in the UCD message, thus teaching an indication of parameters present).  Examiner recites same reasoning to combine the UCD of Pantelias with Papasakellariou as provided in independent claim 28 above.

Regarding claim 30, Papasakellariou-Pantelias teaches the respective claim(s) as presented above and further suggests transmit a downlink grant identifying downlink information sent for the UE (Papasakellariou: paragraphs 0005, 0036-0037, first  Time Division Duplexing (TDD) UpLink-DownLink (UL-DL) configuration); and
determine that the downlink grant was not received by the UE based at least in part on the uplink descriptor channel indicating that no uplink control information (UCI) is present (Pantelias: paragraph 0032, receipt of the grant to the .

Claims 14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou-Pantelias in view of Moon et al. (US 2018/0131473 A1) hereinafter “Moon.”

Regarding claim 14, Papasakellariou-Pantelias teaches the respective claim(s) as presented above however fails to explicit teach the following limitations.  In an analogous art, Moon teaches selecting a set of channels from the one or more channels of the identified uplink data channel resources (Moon: paragraph 0059, scheduling request); and
performing a respective clear channel assessment (CCA) for each channel from the selected set of channels (Moon: paragraph 0060, terminal 403 performs clear channel assessment (CCA) at an allocated point in time),
wherein the uplink descriptor channel comprises an indication of those channels from the selected set of channels for which the respective CCA was successful (Moon: paragraph 0060, terminal 403 detects (or senses) a clear state of the unlicensed frequency band (i.e., a clear channel).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of performing CCA as suggested in Moon with Papasakellariou-Pantelias to reduce interference when selecting said channels.  

Regarding claim 27, Papasakellariou-Pantelias teaches the respective claim(s) as presented above however fails to explicit teach the following limitations.  In an analogous art, Moon teaches select a set of channels from the one or more channels of the identified uplink data channel resources (Moon: paragraph 0059, scheduling request); and
perform a respective clear channel assessment (CCA) for each channel from the selected set of channels (Moon: paragraph 0060, terminal 403 performs clear channel assessment (CCA) at an allocated point in time),
wherein the uplink descriptor channel comprises an indication of those channels from the selected set of channels for which the respective CCA was successful (Moon: paragraph 0060, terminal 403 detects (or senses) a clear state of the unlicensed frequency band (i.e., a clear channel).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of performing CCA as suggested in Moon with Papasakellariou-Pantelias to reduce interference when selecting said channels.  

Response to Arguments
Applicant’s arguments with respect to amended independent claims 1, 15, 24 and 28 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chun et al. (US 2011/0205997 A1) teaches MS transmits the second bandwidth request message through uplink radio resource allocated through the control grant message which may include remaining information not included in the first bandwidth request message.  The second bandwidth request message may include the entire MS_ID, the Flow ID, the size of requested radio resource, scheduling type, or the like (paragraph 0058).
Zhang et al. (US 2007/0286066 A1) teaches a channel descriptor management message is transmitted on a broadcast connection to a mobile terminal.  The channel descriptor management message defines a plurality of channels within the resource space and allocates at least one of the channels to a plurality of users (paragraph 0007).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446.  The examiner can normally be reached on Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468